                                                                        JS-6
     Case 5:20-cv-02566-GW-KK Document 23 Filed 09/07/21 Page 1 of 6 Page ID #:84



 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                    EASTERN DIVISION
11

12   UNITED STATES OF AMERICA,                No. EDCV 20-2566-GW-KKx
13              Plaintiff,                    CONSENT JUDGMENT OF FORFEITURE
14              vs.

15   ONE REAL PROPERTY LOCATED IN
     RIVERSIDE, CALIFORNIA,
16
                Defendant.
17

18
     HEATHER SADIK,
19

20              Claimant.

21

22

23         Pursuant to the stipulation and request of Plaintiff United
24   States of America (“the government”) and Claimant Heather Sadik
25   (“Claimant” or “Sadik”), the Court herby enters this Consent Judgment
26   of Forfeiture containing the terms set forth below:
27         On December 14, 2020, Plaintiff filed its Verified Complaint for
28   Forfeiture against One Real Property Located in Riverside, California
     Case 5:20-cv-02566-GW-KK Document 23 Filed 09/07/21 Page 2 of 6 Page ID #:85



 1   (“Defendant Property).      The Defendant Property is more particularly
 2   described as follows:
 3         THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF
 4   RIVERSIDE, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
 5         Lot 58 of Tract No. 20312-1, in the City of Riverside, County of
 6   Riverside, State of California, as shown by Map on File in Book 165,
 7   Pages 46 to 50, inclusive of Maps, record of Riverside County,
 8   California.
 9         APN: 252-272-008-0
10         Claimant filed a claim to the Defendant Property and an answer
11   to the complaint for forfeiture on February 9, 2021 and March 1, 2021
12   respectively.    No one besides Sadik is believed to have an interest
13   in the Defendant Property.      No other claim or answer has been filed
14   despite the giving and publication of notice, and the time for filing
15   a claim and answer has expired.
16         The Court having been duly advised of and having considered the
17   matter, and based on the mutual consent of the parties hereto,
18         IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
19         1.   This Court has jurisdiction over the subject matter of this
20   action and the parties to this Consent Judgment of Forfeiture.
21         2.   The Complaint states a claim for relief pursuant to 21
22   U.S.C. § 881(a)(6).
23         3.   Notice of this action has been given as required by law.
24   All potential claimants other than Sadik are deemed to have admitted
25   the allegations of the Complaint for Forfeiture to be true with
26   respect to the Defendant Property.
27         4.   The allegations set out in the Complaint are sufficient to
28   establish a basis for forfeiture.

                                             2
     Case 5:20-cv-02566-GW-KK Document 23 Filed 09/07/21 Page 3 of 6 Page ID #:86



 1         5.    The United States of America shall have judgment as to the
 2   interests of Claimant and all other potential claimants as to the
 3   Defendant Property, which property shall be condemned and forfeited
 4   to the United States of America.       With respect to the Defendant
 5   Property, the Riverside County Recorder shall index this judgment in
 6   the grantor index under the name of Heather Sadik and Hadeer Sadik,
 7   as joint tenants, and in the grantee index under the name of the
 8   United States of America.
 9         6.    Title to the Defendant Property shall be vested in the
10   United States of America, the United States of America shall proceed
11   to dispose of the Defendant Property in accordance with law.            Upon
12   disposition of the Defendant Property, the proceeds of the sale of
13   the Defendant Property, to the extent available, shall be payable in
14   the following priority:
15               a.   First, to the United States of America (including its
16   agency the United States Marshals Service) for all expenses incurred
17   relative to the Defendant Property, including, but not limited to,
18   expenses of custody, advertising and sale;
19               b.   Second, payment to the County Assessor and Tax
20   Collector of Riverside County, California for any unpaid real
21   property taxes assessed against the Defendant Property up to the date
22   of filing of this Consent Judgment of Forfeiture;
23               c.   Third, 50% of the remaining proceeds to Claimant;
24               d.   Fourth, payment to the United States Marshals Service,
25   which shall deposit and dispose of the remaining proceeds from the
26   sale of the Defendant Property in accordance with law.
27         7.    The Defendant Property is a residential single-family
28   dwelling.    Claimant and all occupants shall vacate the Defendant

                                             3
     Case 5:20-cv-02566-GW-KK Document 23 Filed 09/07/21 Page 4 of 6 Page ID #:87



 1   Property and remove all their personal property from the Defendant
 2   Property, on or before October 1, 2021.        If any such occupants of the
 3   residence fail to vacate the Defendant Property by the aforementioned
 4   deadline, the United States of America (via the United States
 5   Marshals Service) may enter the Defendant Property and remove their
 6   belongings from the Defendant Property without further order of
 7   Court.
 8         8.    Defendant Property is presently occupied by third party
 9   tenants.    Claimant shall instruct all tenants of the Defendant
10   Property to pay rent to the United States of America for all amounts
11   due on or after August 1, 2021.       Claimant shall pay to the United
12   States of America any amounts received as rent from the tenants of
13   Defendant Property for the month of July 2021 and all succeeding
14   months.
15         9.    The funds to be paid to Claimant pursuant to paragraph 6-c,
16   above, shall be paid to Claimant through her counsel by electronic
17   transfer.    Claimant and her attorney shall provide all information
18   and complete all documents requested by the United States of America
19   in order for the United States of America to complete the transfer
20   including, without limitation, providing Claimant’s social security
21   and/or taxpayer identification number, the identity of the bank to
22   receive the transfer, the bank’s address, and the account name,
23   account number, account type and routing number for the account to
24   which the transfer of funds is to be made.
25         10.   The Court acknowledges that Sadik has waived, relinquished
26   and abandoned any right to contest the forfeiture of the Defendant
27   Property, and released the United States of America, its agencies,
28   agents, officers, employees and representatives, including, without

                                             4
     Case 5:20-cv-02566-GW-KK Document 23 Filed 09/07/21 Page 5 of 6 Page ID #:88



 1   limitation, all agents, officers, employees and representatives of
 2   the Drug Enforcement Administration, the Department of Justice, and
 3   their respective agencies, as well as all agents, officers, employees
 4   and representatives of any state or local governmental or law
 5   enforcement agency involved in the investigation or prosecution of
 6   this matter, from any and all claims (including, without limitation,
 7   any petitions for remission, which Sadik has or shall withdraw),
 8   actions or liabilities arising out of or related to this action,
 9   including, without limitation, any claim for attorney fees, costs and
10   interest, which may be asserted by or on behalf of Sadik with respect
11   to the Defendant Property, whether pursuant to 28 U.S.C. § 2465 or
12   otherwise.
13         11.    The Court finds that there was reasonable cause for the
14   seizure of the Defendant Property and institution of these
15   proceedings and construes the judgment as a certificate of reasonable
16   cause pursuant to 28 U.S.C. § 2465.
17         12.    The Court further finds that Claimant did not substantially
18   prevail in this action, and the parties hereto shall bear their own
19   attorney fees and costs.
20         13.    Claimant shall execute, as necessary and upon reasonable
21   request by the United States of America, any documents necessary to
22   effect the United States of America’s forfeiture of the Defendant
23   Property as provided under the terms of this Consent Judgment of
24   Forfeiture.
25   ///
26   ///
27

28

                                             5
     Case 5:20-cv-02566-GW-KK Document 23 Filed 09/07/21 Page 6 of 6 Page ID #:89



 1         14.   The Court shall retain jurisdiction over this matter to
 2   enforce the provisions of this Consent Judgment of Forfeiture.
 3

 4    Dated: September 7, 2021
                                          HON. GEORGE H. WU
 5                                        UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9   Presented by:

10   TRACY L. WILKISON
     Acting United States Attorney
11   SCOTT M. GARRINGER
     Assistant United States Attorney
12   Chief, Criminal Division
     JONATHAN GALATZAN
13   Assistant United States Attorney
     Chief, Asset Forfeiture Section
14

15       /s/Brent A. Whittlesey
     BRENT A. WHITTLESEY
16   Assistant United States Attorney
17   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
18

19

20

21

22

23

24

25

26

27

28

                                             6
